Exhibit 10.53

MASTER SERVICES AGREEMENT

This Master Services Agreement (“Agreement”) is made and entered into as of
January 1, 2010 (the “Effective Date”), by and between Albany Molecular
Research, Inc., having its principal place of business at 26 Corporate Circle,
Albany, New York 12203 (together with its subsidiaries hereinafter collectively
referred to as “AMRI”) and Sunesis Pharmaceuticals, Inc., having its principal
place of business at 395 Oyster Point Boulevard, Suite 400, South San Francisco,
California 94080 (hereinafter “SUNESIS”). AMRI and SUNESIS are referred to
individually as a “Party” and together as the “Parties” throughout this
Agreement.

WHEREAS, SUNESIS is engaged in the discovery and development of pharmaceutical
products;

WHEREAS, AMRI is engaged in the business of providing synthetic and natural
product chemical research and analysis, bio-assay development and screening,
chemistry and bioscience consulting, medicinal chemical synthesis, computational
chemistry services, parallel synthesis, manufacturing of specialty chemical
products, process development, synthesis of compounds in accordance with current
Good Manufacturing Practices (“cGMP”), analytical method development,
validation, and release testing, stability studies, and related services, (the
“Services”);

WHEREAS, AMRI has the technology and capacity to perform the Services indicated
in an applicable Work Order (as discussed below) pursuant to this Agreement;

WHEREAS, SUNESIS proposes to retain AMRI, from time to time, for the specific
purpose of providing certain Services for individual projects in accordance with
an applicable Work Order pursuant to this Agreement.

NOW, THEREFORE, for the mutual promises set forth below, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1. AMRI Services.

Subject to the terms and conditions of (i) this Agreement, (ii) work orders (a
statement of the actual work to be provided) as agreed upon in writing from time
to time by the Parties pursuant to this Agreement (each a “Work Order” and
collectively “Work Orders”), and (iii) the quality requirements agreement
attached hereto as Exhibit A (the “Quality Agreement”), AMRI agrees to provide
SUNESIS with the Services as further described generally below and specifically
in the Quality Agreement (when applicable) and the Work Orders. All such Work
Orders will specify the work to be undertaken (the “Project(s)”), the conditions
and timing under which the Project(s) is to be completed, and the amount of and
payment terms for AMRI compensation. Each Work Order shall be dated, numbered,
reference this Agreement, and shall be signed by an authorized representative of
each Party.

 

 

Master Services Agreement

AMRI / Sunesis

  - 1 -   



--------------------------------------------------------------------------------

Services may include, but are not limited, to the following:

 

  a. Product Development Assistance: AMRI shall be available to SUNESIS to
advise on the design and synthesis of organic compounds and to complete the
manufacture of such organic compounds.

 

  b. Technical Assistance: AMRI shall be available to SUNESIS to perform
synthetic chemical research, medicinal chemistry, process development and
process optimization studies.

 

  c. Technical Consultations: AMRI shall be available to SUNESIS at such times
as are requested by SUNESIS for technical consultations with SUNESIS personnel
via telephone. Additionally, AMRI shall be available for consultation at a
mutually agreed upon site, provided that the extent of this activity shall be
determined by mutual agreement of AMRI and SUNESIS. SUNESIS shall reimburse AMRI
for all reasonable and necessary travel expenses as requested by SUNESIS.

AMRI will endeavor with all commercially reasonable efforts to conform to its
obligations identified herein. Although no anticipated delays or limits in
performing any Services are expected, if such delays or limits are encountered,
AMRI shall promptly notify SUNESIS. The Parties acknowledge that circumstances
beyond the control of AMRI may affect the projected completion date of any
Project(s) hereunder. Such circumstances include, but are not limited to,
changes to the process necessitated to meet the required specifications and
other issues not reasonably foreseeable at the time of execution of the Work
Order for the applicable Project(s). SUNESIS agrees to accommodate any
reasonable change in timetables as a result of such delays, provided the
Services have been proceeding to SUNESIS’s reasonable satisfaction.

Should any of the terms of any Work Order conflict with the general terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
govern, unless otherwise explicitly stated in the Work Order. In the event any
provision contained in this Agreement conflicts with any part of a purchase
order provided by either Party for Services under this Agreement, the provision
set forth in this Agreement shall take precedence and the other Party
specifically rejects any additional terms and/or conditions contained in any
such purchase order.

 

2. Specific Obligations of AMRI.

In assuming responsibility for undertaking this Agreement and in addition to the
obligations set forth in the Work Orders or as outlined in the Quality
Agreement, or any attachment thereto, AMRI will:

 

  a. Provide Services and/or compounds as expeditiously as possible.

 

 

Master Services Agreement

AMRI / Sunesis

  - 2 -   



--------------------------------------------------------------------------------

  b. Provide to SUNESIS Certificates of Analysis to include, as appropriate,
among such parameters as elemental analysis, optical rotation, HPLC analysis,
MS, TGA, moisture content by Karl Fischer titration, and NMR spectra on any
compounds provided.

 

  c. As appropriate for the Project(s) and/or corresponding Work Order, comply
with all current governmental regulatory requirements and perform experiments
using standard and accepted cGMPs as specified in the Code of Federal
Regulations Title 21, Sections 210 and 211 and as further defined for active
pharmaceutical ingredients (“API”) in the International Conference on
Harmonization (“ICH”) guide Q7 ICH Good Manufacturing Practice Guide for as
applied to the manufacture, testing, and quality control of APIs, techniques and
record keeping procedures, and in each case as amended from time to time, as
appropriate to the Services outlined in a Work Order.

 

  d. Interact with SUNESIS scientists as is deemed appropriate in the conduct of
a fully integrated drug discovery and development Project team effort.

 

  e. Interact with and communicate with SUNESIS, to its satisfaction, and all
reasonable requests, regarding any Services.

 

  f. Provide written research reports to SUNESIS describing the full
experimental procedures and results (hereinafter, “Research Reports”), due
within a mutually agreed upon timeframe after the conclusion or termination of
the Project in accordance with the procedures and timelines in the applicable
Work Order. The Research Reports shall include but not be limited to the full
experimental procedures, analyses and the Certificate of Analysis describing the
work accomplished under the Project and any other deliverables specified in the
applicable Work Order. Each Research Report shall contain sufficient detail so
that SUNESIS can understand and fully implement and exploit on its own the
information described therein and any Developed IP (as defined in Section 7)
resulting from the Services. Upon request by SUNESIS, from time to time, AMRI
shall provide reasonable assistance at SUNESIS’s expense to SUNESIS in SUNESIS’s
efforts to understand and implement the same.

 

  g.

Retain experimental records, laboratory notebooks or laboratory notebook pages
containing experimental descriptions and data generated from the Project(s)
hereunder for a period of not less than seven (7) years from the completion of
each such Project. After this time and upon written request by SUNESIS and
SUNESIS’s expense AMRI shall provide to SUNESIS, for non-GMP Project(s), copies
of all experimental records, laboratory notebooks, laboratory notebook pages or
other documentation, as mutually agreed upon in writing by the Parties,
containing information from the Services for retention in SUNESIS’s archives.
For cGMP projects AMRI shall provide SUNESIS, upon SUNESIS’s written request and
at SUNESIS’s expense, copies of executed Batch Records, deviation

 

 

Master Services Agreement

AMRI / Sunesis

  - 3 -   



--------------------------------------------------------------------------------

 

reports, investigation report and analytical testing results of APIs or other
documentation as mutually agreed upon in writing by the Parties.

 

3. Specific Obligations of SUNESIS.

In assuming responsibility for undertaking this Agreement and in addition to the
obligations set forth in the Work Orders or outlined in the Quality Agreement,
or any attachment thereto, SUNESIS shall:

 

  a. Provide to AMRI any SUNESIS materials described in the applicable Work
Order (the “Sample(s)”) for purposes of performing the Services.

 

  b. Provide intermediates to AMRI as set forth in the applicable Work Order in
order for AMRI to conduct and complete the Services.

 

  c. Provide written commentary on Research Reports.

 

  d. Pay AMRI for the Services performed by AMRI as set forth in the
corresponding Work Order.

 

  e. Provide AMRI access to or quantities of Project-specific chemicals,
materials, tools and equipment required to conduct Services solely for SUNESIS
as set forth in the applicable Work Order.

 

4. Confidential Information; Use of Name.

 

  a. “Confidential Information” shall mean electronic, graphic or oral
information disclosed or furnished by one Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) and indicated as being or which reasonably
appears to be or is marked to be confidential, or observed by Receiving Party as
the result of a site visit or audit, which

 

  i. in the case of SUNESIS shall consist of information pertaining to its trade
secrets, know-how, inventions (whether or not patentable), regulatory
submissions, the Sample(s), chemical synthesis or process data, proprietary
chemicals, Research Reports, preclinical and clinical data and program results,
or any other information or data acquired or generated by AMRI as a result of
this Agreement or from performance of the Services rendered hereunder and

 

  ii. in the case of AMRI shall consist of information pertaining to its trade
secrets, know-how, inventions (whether or not patentable), and any analytical,
bioanalytical, formulations and manufacturing data, methods, processes, and
techniques, provided, that such data methods, processes or techniques do not
fall within Section 7 of this Agreement.

 

 

Master Services Agreement

AMRI / Sunesis

  - 4 -   



--------------------------------------------------------------------------------

Receiving Party agrees that (A) it will not, and will not permit any of its
employees, consultants or representatives to, use the Disclosing Party’s
Confidential Information other than for the purposes permitted under this
Agreement, (B) it will not, and will not permit any of its employees,
consultants or representatives to disclose any of said Confidential Information
to a third party except as permitted by this Agreement, and (C) it will not, and
will not permit any of its employees, consultants or representatives to publish
or submit for publication said Confidential Information without Disclosing
Party’s prior written approval.

 

  b. The Receiving Party’s obligations with regard to Confidential Information
which is a Trade Secret (as defined herein) shall continue in perpetuity from
the date of this Agreement, and with regard to Confidential Information which is
not a Trade Secret shall continue for a period of five (5) years from the
termination or expiration of this Agreement. For purposes of this Agreement,
“Trade Secret” shall mean information, including but not limited to, technical
or non-technical data, a formula, pattern, compilation, program, device, method,
technique, drawing, or process, which:

 

  i. derives economic value, actual or potential, from not being generally known
and not being readily ascertainable by proper means to other persons who can
obtain economic value from its disclosure or use; and

 

  ii. is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy or confidentiality.

For the avoidance of doubt, any information pertaining to the Samples), and any
chemical synthesis or process data, proprietary chemicals. Research Reports,
preclinical and clinical data and program results, or any other information or
data acquired or generated by AMRI as a result of this Agreement or from
performance of the Services hereunder shall be considered a “Trade Secret” of
SUNESIS for purposes of this Agreement.

 

  c. Notwithstanding the foregoing, the obligations of Section 4 shall not apply
to Confidential Information:

 

  i. which is now or later becomes generally available to the public through no
fault of Receiving Party;

 

  ii. which is already known to Receiving Party (without confidentiality
restrictions) at the time of disclosure, as demonstrated by Receiving Party’s
files in existence at the time of such disclosure;

 

  iii. which is lawfully acquired by Receiving Party (without restrictions) from
third parties who have a right to disclose the information;

 

 

Master Services Agreement

AMRI / Sunesis

  - 5 -   



--------------------------------------------------------------------------------

  iv. which is developed by or for Receiving Party independently of the Projects
hereunder and without use of any Confidential Information of the Disclosing
Party, as evidenced by Receiving Party’s written records created at the time of
such independent development; or

 

  v. which by mutual written agreement of the Parties is released from
confidential status.

 

  d. Section 4c above shall not restrict Receiving Party from disclosing
Confidential Information that is legally required to be disclosed pursuant to an
order or requirement of a court, governmental agency or by law; provided,
however, Receiving Party shall provide prompt notice of such court order or
requirement to Disclosing Party to enable Disclosing Party the opportunity to
seek a protective order or otherwise prevent or restrict such disclosure of its
Confidential Information.

 

  e. All of the Confidential Information belonging to the Disclosing Party shall
remain the sole property of the Disclosing Party. Upon the written request of
Disclosing Party, all tangible Confidential Information, including all copies
thereof, shall be promptly delivered to Disclosing Party, except that the
Receiving Party may retain one (1) copy of the Confidential Information to
ensure compliance hereunder.

 

  f. Neither Party shall use the name of the other Party or any of its
employees, agents or Affiliates (as defined herein) or subsidiaries without the
written consent of the other Party, such consent shall not be unreasonably
delayed or withheld. For the purposes of this Agreement the term “Affiliate”
shall mean: any corporation, partnership, joint venture or other business
arrangement which is controlled by, controlling or under common control with
such Party and shall include without limitation any direct or indirect
beneficial ownership of fifty percent (50%) or more of the voting stock or
participating profit interest of such corporation or other business entity.
Further, neither Party shall use the trade name, trademark, product reference or
other designation of the other Party in connection with any product, service,
promotion or advertising without the express prior written consent of the other
Party. Neither Party shall disclose to any third party or to the public
generally (i) the terms or the existence of this Agreement or (ii) the
relationship between SUNESIS and AMRI established hereunder without the prior
written consent of the other Party, provided that either Party may, without the
other Party’s prior consent, disclose such information (A) to potential or
actual investors, financial institutions or advisors, legal counsel, or
accountants, (B) as required by law, order or regulation of a governmental
agency or a court of competent jurisdiction, or (C) to any governmental agency
in connection with filings with the Securities and Exchange Commission (SEC) or
for purposes of filing patent applications, or obtaining approval to test or
market a product or service.

 

 

Master Services Agreement

AMRI / Sunesis

  - 6 -   



--------------------------------------------------------------------------------

  g. Each Party agrees and acknowledges:

 

  i. that the obligations set forth in Section 4 are necessary and reasonable in
order to protect the Disclosing Party and its business; and

 

  ii. that due to the nature of the Disclosing Party’s Confidential Information,
monetary damages may be inadequate to compensate the Disclosing Party for any
breach by the Receiving Party of the obligations set forth in Section 4; and

 

  iii. that any such breach may cause irreparable injury to the Disclosing
Party, and that, in addition to the procedures outlined in Section 18b below and
any other remedies that may be available in law, equity or otherwise, the
Disclosing Party shall be entitled to immediately seek injunctive relief against
the breach or the continuation of such breach by the Receiving Party.

 

5. Term and Termination.

 

  a. This Agreement shall commence on the Effective Date set forth above and
shall terminate the later of (i) three (3) years, from the Effective Date or
(ii) six (6) months after the completion of the last Work Order executed by the
Parties prior to the third anniversary of the Effective Date, unless earlier
terminated by either Party hereto. Extension of this Agreement shall be subject
to future written Agreement between the Parties.

 

  b. The representations and warranties contained in this Agreement (including
the recitals hereto), as well as those rights and/or obligations contained in
the terms of this Agreement which by their intent or meaning have validity
beyond the term hereof, including without limitations Sections 4, 5.b, 6, 7, 10,
11, 12, 15, 16.a, 18 and 19 hereof, shall survive the expiration or termination
of this Agreement.

 

  c. This Agreement may be terminated prior to the expiration of the term only
under the following conditions:

 

  i. BY SUNESIS, if AMRI materially breaches any of the covenants and agreements
under this Agreement, upon written notice to AMRI and AMRI fails to cure such
breach within thirty (30) days after written notice of such breach to AMRI.

 

  ii. BY SUNESIS, if AMRI is substantially unable to perform assigned duties
hereunder whether due to sickness, disability or incapacity or any other reason
upon thirty (30) days written notice to AMRI.

 

  iii. BY AMRI, if SUNESIS materially breaches any of the covenants and
agreements under this Agreement, upon written notice to SUNESIS and

 

 

Master Services Agreement

AMRI / Sunesis

  - 7 -   



--------------------------------------------------------------------------------

  SUNESIS fails to cure such breach within thirty (30) days after written notice
of such breach to SUNESIS.

 

  iv. Either Party may terminate this Agreement without cause upon sixty
(60) days’ written notice to the other Party.

 

  v. In the event this Agreement or any Work Order is terminated SUNESIS shall
pay AMRI for all work completed pursuant to the relevant Work Order(s) currently
in effect at the time of termination, and any non-cancelable or non-refundable
expenses incurred by AMRI in connection with the performance of Services
hereunder. If payments in a terminated Work Order are milestone-based, and the
Work Order is terminated after costs have been incurred by AMRI toward achieving
such milestone, but such milestone has not yet been achieved, SUNESIS will pay
AMRI’s standard fees and expenses incurred for actual work performed up to the
date of termination, not to exceed the actual amount due for completing such
milestone.

 

  vi. Upon receipt of a termination notice, AMRI shall promptly cease performing
any work not necessary for the orderly close out of the affected Project(s), or
for the fulfillment of regulatory requirements, and will submit to SUNESIS for
review and approval an itemized accounting of the Services completed, any
non-cancelable and/or non-refundable expenses reasonably incurred by AMRI
relating to the unfinished Work Order or Work Orders, and payments received from
SUNESIS in order to determine a balance to be paid by either Party to the other
Party. Such balance will be paid within thirty (30) days after receipt and
approval of such itemized accounting.

 

6. Communications and Payments.

 

  a. Communications: All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and may be given in the following methods: personal delivery,
registered or certified mail, postage prepaid, return receipt requests, or air
courier service. Notices shall be sent to the appropriate party at its address
given below (or at such other address for such Party as shall be specified by
notice given hereunder):

 

To AMRI:    Legal Department   

Albany Molecular Research, Inc.

26 Corporate Circle

Albany, New York 12203

 

 

Master Services Agreement

AMRI / Sunesis

  - 8 -   



--------------------------------------------------------------------------------

To SUNESIS:

   Legal Department    Sunesis Pharmaceuticals, Inc.    395 Oyster Point
Boulevard    Suite 400    South San Francisco, California 94080

 

  b. Payments: In consideration of the Services to be performed by AMRI under
this Agreement, SUNESIS shall pay AMRI in accordance with the fees for each
Service as set forth in the corresponding Work Order. SUNESIS agrees to submit
payments to AMRI no later than thirty (30) business days after receipt of an
invoice from AMRI. If SUNESIS disputes an invoice then SUNESIS will notify AMRI
in writing promptly upon identifying such dispute, and the Parties shall use
good faith efforts to reconcile the disputed invoice as soon as practicable.

 

7. Ownership and Retention of Records.

All materials, documents, information, programs, research reports, results,
syntheses and suggestions of any kind and description supplied to AMRI by
SUNESIS at any time, shall be the property of SUNESIS. Provided SUNESIS fulfills
its obligations under Section 3 and 6 with respect to a given Work Order, and
subject to the provisions in Section 2.j., all materials, documents,
information, programs, research reports, results, syntheses and suggestions of
any kind and description generated by AMRI as a result of the Services performed
hereunder in respect of such Work Order shall be the sole and exclusive property
of SUNESIS, other than for AMRI proprietary technology (inclusive of
computational and combinatorial techniques, biocatalysis technology, natural
product libraries, and other technology). Any ideas, inventions, discoveries,
techniques, methods, processes, trade secrets or other know-how, whether
patentable or not, that may be conceived by employees or other contractors of
SUNESIS and/or AMRI through use of the material, documents, information,
programs, syntheses and suggestions described above or as a result of the
Service performed under this Agreement (hereinafter, “Developed IP”) shall be
the sole and exclusive property of SUNESIS, and AMRI hereby does assign, and
agrees to assign or cause to be assigned, all rights thereto to SUNESIS. AMRI
and its employees agree to cooperate with SUNESIS in taking all reasonable steps
which SUNESIS believes necessary or desirable to secure its rights on the
Developed IP, at the expense of SUNESIS. SUNESIS acknowledges that AMRI is in
the business of providing services for a variety of organizations other than
SUNESIS. Accordingly nothing in this Agreement shall preclude or limit AMRI from
providing services or developing materials for itself or other customers, or
from utilizing the general knowledge gained during the course of its performance
hereunder or AMRI property to perform similar services for other parties,
provided that such provision of services or development of materials does not
constitute a breach of confidentiality under Section 4 herein.

Experimental records and laboratory notebooks containing experimental
descriptions and data generated under this Agreement, as outlined in
Section 2.j., shall be (i) maintained in accordance with AMRI’s notebook policy
and (ii) promptly transferred from AMRI to

 

 

Master Services Agreement

AMRI / Sunesis

  - 9 -   



--------------------------------------------------------------------------------

SUNESIS or its designee upon the termination of this Agreement as set forth in
Section 5 of this Agreement unless such materials are otherwise required to be
stored or maintained by AMRI as a matter of law or regulation. AMRI shall
maintain all written materials and all other data obtained or generated by AMRI
in the course of providing the Services under this Agreement in a secure area
reasonably protected from fire, theft and destruction. In no event shall AMRI
provide to any third party any materials or data or information generated or
obtained by AMRI in the course of providing the Services under this Agreement
without first obtaining SUNESIS’s written permission.

Other than the rights expressly set forth in this Agreement, no provision of
this Agreement shall be construed to grant to AMRI by implication, estoppel, or
otherwise, any right, title, or interest in or to any intellectual property
owned or controlled by SUNESIS.

 

8. Safety and Environmental.

In carrying out its responsibilities under this Agreement, AMRI agrees to ensure
that the Services are conducted in compliance with any applicable SUNESIS
protocols, provided that such protocols are specifically agreed to in writing by
AMRI, and/or specifications of which AMRI is reasonably advised in a timely
manner and in compliance with all applicable laws, rules, and regulations,
including, but not limited to the U.S. Food, Drug and Cosmetic Act and the
regulations promulgated pursuant thereto and all relevant U.S. environmental
regulations.

 

9. Independent Contractors.

 

  a. The Parties are and shall be independent contractors to one another, and
nothing herein shall be deemed to cause this Agreement to create an agency,
partnership or joint venture between the Parties. Further, nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between the Parties or between a Party and
any employee or agent of the other Party. Neither Party shall at any time
represent its relationship with the other Party as anything other than that of
an independent contractor.

 

  b. Neither Party, nor its employees, agents or Permitted Subcontractors (as
discussed below) shall be (i) deemed employees of the other Party, nor
(ii) entitled to participate in or receive any benefit or right as an employee
of the other Party.

 

  c. Each Party shall pay and report all federal and state income tax
withholding. Social Security taxes and unemployment insurance applicable to such
Party.

 

  d. Permitted Subcontractors: AMRI shall have the right to subcontract a
portion of its obligations in connection with its performance of any Project
other than to its Affiliates (hereinafter a “Permitted Subcontractors”),
provided that (i) AMRI shall have obtained the prior written approval of SUNESIS
to use of such Permitted Subcontractors, including providing SUNESIS with
sufficient information to

 

 

Master Services Agreement

AMRI / Sunesis

  - 10 -   



--------------------------------------------------------------------------------

 

enable proper evaluation of such subcontractor; (ii) such subcontract shall not
relieve AMRI of any of its obligations under this Agreement; (iii) AMRI shall
enter into a written agreement with such Permitted Subcontractors on terms and
conditions substantially similar to the confidentiality and intellectual
property provisions of this Agreement; and (iv) each Work Order, when
applicable, shall specify the name of such Permitted Subcontractors.

 

10. Warranty.

 

  a. AMRI WARRANTS THAT (i) ALL PRODUCTS MANUFACTURED BY IT PURSUANT TO THIS
AGREEMENT SHALL COMPLY WITH THE SPECIFICATIONS AND cGMP IF SO SPECIFIED IN A
WORK ORDER HEREUNDER, AND CONFORM TO THE INFORMATION SHOWN ON THE CERTIFICATE OF
ANALYSIS, AND (ii) ALL SERVICES SHALL BE PERFORMED IN A PROFESSIONAL AND
WORKMANLIKE MANNER IN ACCORDANCE WITH INDUSTRY STANDARDS, BUT MAKES NO OTHER
WARRANTY OR REPRESENTATION OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING.
BUT NOT LIMITED TO, THE WARRANTIES OR MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

  b. EXCEPT FOR THE WARRANTIES PROVIDED IN SECTIONS 10(a) AND 15, NEITHER PARTY
MAKES ANY WARRANTY, EXPRESSED OR IMPLIED BY STATUTE OR IN WRITING, REGARDING THE
SERVICES OR THE PRODUCT, INCLUDING WITHOUT LIMITATION ANY WARRANTY REGARDING
THEIR FITNESS FOR PURPOSE, THEIR QUALITY, THEIR MERCHANTABILITY OR THEIR
NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. ANY OTHER
REPRESENTATIONS OR WARRANTIES MADE BY ANY PERSON OR ENTITY, INCLUDING EMPLOYEES
OR REPRESENTATIVES OF A PARTY HERETO, THAT ARE INCONSISTENT HEREWITH, SHALL BE
DISREGARDED AND SHALL NOT BE BINDING ON SUCH PARTY.

 

11. Limitations on Liability.

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES
FOR LOST PROFITS OR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT
DAMAGES ARISING FROM ANY BREACH OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
ANY BREACH OF A WARRANTY CONTAINED HEREIN OR OF ANY OBLIGATION TO PERFORM
SERVICES OR TO PROVIDE COMPOUNDS BY A SPECIFIED TIME.

 

12. Indemnification and Liability.

 

  a. By SUNESIS. SUNESIS shall indemnify and hold AMRI, its Affiliates and their
directors, officers, employees and agents (“AMRI Indemnitee”) harmless from and
against any and all third-party claims, damages, liabilities, losses, costs and

 

 

Master Services Agreement

AMRI / Sunesis

  - 11 -   



--------------------------------------------------------------------------------

 

expenses (collectively, “Claims”) relating to the Sample(s), or the product
resulting from the Services hereunder (a “Product”) after it has been accepted
by SUNESIS, and arising from (i) SUNESIS’s or a third party’s use or sale of the
Product or SUNESIS’s or a third party’s manufacture, use or sale of any product
incorporating the Product, including without limitation any product liability
Claims attributable to such Product or any other SUNESIS product (whether based
on strict liability, inherent design defect, negligence, failure to warn, breach
of contracts or any theory of liability), (ii) any Claims that the Product,
Samples or the process provided by SUNESIS to AMRI for the conduct of a Project
hereunder infringe a third party’s patent or other intellectual property rights,
or (iii) any acts or omissions of SUNESIS or any of its directors, officers,
employees, or agents (“SUNESIS Indemnitee”), except to the extent that such
Claim (A) is caused by the gross negligence, willful misconduct or breach of
this Agreement by an AMRI Indemnitee, or (B) infringement of third-party rights
caused by AMRI’s use of third-party technology or materials in performing the
Services for SUNESIS.

 

  b. By AMRI. AMRI shall indemnify and hold SUNESIS Indemnitees harmless from
and against any and all Claims arising from (i) AMRI’s gross negligence or
willful misconduct in connection with this Agreement or AMRI’s breach of this
Agreement, and (ii) alleged infringement of third-party rights caused by AMRI’s
use of third-party technology or materials in performing the Services for
SUNESIS, except to the extent that such a Claim is caused by the gross
negligence or willful misconduct of SUNESIS Indemnitees.

 

  c. Indemnification Procedures. A Party seeking indemnity hereunder (the
“Indemnified Party”) (i) shall give prompt written notice to the other Party
(the “Indemnifying Party”) of any Claim for which indemnification is sought,
(ii) shall permit the Indemnifying Party to assume full responsibility to
investigate, prepare for and defend against the Claim, (iii) shall reasonably
assist the Indemnifying Party, at the Indemnifying Party’s reasonable expense in
the investigation of, preparation for and defense of such Claim, and (iv) shall
not compromise or settle such Claim in a manner that adversely affects the other
Party’s rights under this Agreement without the Indemnifying Party’s prior
written consent.

 

13. Force Majeure.

Neither SUNESIS nor AMRI shall be liable for delays in performing or any failure
to perform any terms of this Agreement caused by the effects of fire, strike,
war (declared or undeclared), insurrection, government restriction or
prohibition, force majeure or other causes reasonably beyond its control and
without its fault, but the Party failing to perform shall use all reasonable
efforts to resume performance of this Agreement as soon as feasible. Any episode
of force majeure which continues for sixty (60) days from the date of
notification of its existence shall give the non-affected Party the right to
terminate this Agreement upon thirty (30) days additional notice.

 

 

Master Services Agreement

AMRI / Sunesis

  - 12 -   



--------------------------------------------------------------------------------

14. Assignment.

Neither Party shall have the right to assign this Agreement or any of the rights
or obligations hereunder without the prior written consent of the other Party,
except that each Party may assign this Agreement without such consent to an
Affiliate or a subsidiary of that Party, and SUNESIS may assign this Agreement
without such consent in connection with the transfer or sale of all or
substantially all of its business or assets, or in the event of its merger,
reorganization, consolidation, change in control or similar transaction.

 

15. Representations and Warranties.

 

  a. Each Party represents and warrants to the other Party that (i) such Party
has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, (ii) the execution, delivery and performance
by such Party of this Agreement has been duly and validly authorized, and the
Parties have secured all consents and authorizations necessary to enter into
this Agreement and proceed with the undertakings required herein, and (iii) this
Agreement has been duly executed and delivered by such Party and constitutes a
valid and legally binding obligation of such Party, enforceable in accordance
with its terms.

 

  b. AMRI represents and warrants to SUNESIS that this undertaking does not
conflict with its duties and obligations under any other agreements to which it
is a party, including any agreements with any other company or institution, or
any policies applicable to them.

 

16. Entire Agreement.

 

  a. This Agreement and the Work Orders attached hereto represent the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior understandings and agreements with respect thereto,
including the previous Service Agreement between the Parties dated August 22,
2003 and any amendment and Quality Agreement thereto.

 

  b. No change or modification of the provisions of this Agreement shall be
effective unless it is in writing and signed by a duly authorized officer of
AMRI and SUNESIS.

 

17. Insurance.

Each Party shall maintain appropriate product liability and commercial general
liability insurance with respect to the conduct and performance of the Services
under each Work Order as each Party customarily maintains with respect to
similar activities. Each Party shall provide the other Party evidence of such
insurance upon written request.

 

 

Master Services Agreement

AMRI / Sunesis

  - 13 -   



--------------------------------------------------------------------------------

18. Choice of Law and Dispute Resolution.

 

  a. Choice of Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles thereof.

 

  b. Dispute Resolution. Any dispute with regard to the performance of this
Agreement by either Party will be settled by the following method:

 

  i. Initial disputes will be reviewed by a technical committee comprised on an
equal number of staff from both SUNESIS and AMRI (the “Discrepancy Review
Committee”). Either Party may initiate such a review by written notice to the
other Party. Dispute resolution will be in writing and signed by the research
director (or equivalent officer) of both SUNESIS and AMRI.

 

  ii. If the Discrepancy Review Committee cannot reach a resolution within
thirty (30) days after such dispute notice (“Notification”), the Chief Executive
Officers (“CEOs”) or their designees of both SUNESIS and AMRI will meet to reach
a resolution acceptable to both.

 

  iii. If the CEOs or their designees cannot reach an acceptable resolution
within sixty (60) days after such Notification, the Parties may submit to
mediation of the dispute. If the mediation is unsuccessful, the parties may then
resort to arbitration, litigation or another dispute resolution procedure.

 

19. Miscellaneous.

 

  a. AMRI will permit SUNESIS to audit AMRI’s relevant non-financial records
during and for a period of twelve (12) months after the term of this Agreement
with reasonable advanced prior notice, during normal business hours, and not
more than once per calendar year solely to permit SUNESIS to confirm that the
Services are or have been performed in compliance with applicable laws and
regulations.

 

  b. If any term or provision of this Agreement or the application thereof shall
be invalid or unenforceable, the remainder of this Agreement shall be unaffected
and each remaining term or provision of this Agreement shall be valid and be
enforceable to the fullest extent permitted by law.

 

  c. Waiver by either Party or the failure by either Party to claim a breach of
any provision of this Agreement shall not be deemed to constitute a waiver or
estoppel with respect to any subsequent breach of any provision hereof.

 

 

Master Services Agreement

AMRI / Sunesis

  - 14 -   



--------------------------------------------------------------------------------

20. No Implied Rights.

Except as otherwise expressly provided herein, neither Party shall have any
right, title or interest to or in any patents, patent applications, know-how
(whether patentable or unpatentable) or other intellectual property rights of
the other Party.

 

21. Counterpart.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which, taken together, shall constitute one
and the same legal instrument.

IN WITNESS WHEREOF, the Parties intending to be legally bound have caused this
Agreement to be executed by their duly authorized representatives.

 

ALBANY MOLECULAR RESEARCH, INC.   SUNESIS PHARMACEUTICALS, INC.   LOGO
[g168745ex10_53pg15c.jpg] By:  

LOGO [g168745ex10_53pg15a.jpg]

  By:  

LOGO [g168745ex10_53pg15b.jpg]

  Name:  

Steve Jennings

  Name:  

Steven B. Ketchum, Ph.D.

  Title:  

SVP, Sales, Marketing &

  Title:  

Sr. VP, R & D

   

Business Development

      Date:  

December 14, 2009

  Date:  

17 Dec 2009

 

LOGO [g168745ex10_53pg15d.jpg]

 

 

Master Services Agreement

AMRI / Sunesis

  - 15 -   



--------------------------------------------------------------------------------

EXHIBIT A

QUALITY AGREEMENT

 

 

Master Services Agreement

AMRI / Sunesis

  - 16 -   